Smith, Judge.
This appeal from a conviction for aggravated assault contends only that the circumstantial evidence did not support the verdict. We disagree, and the judgment is affirmed.
No witness actually saw the appellant fire the shot which struck the victim. However, evidence did show the following: The victim had recently broken off a dating relationship with the appellant. On the night of the shooting, the appellant had repeatedly appeared at the victim’s house, and had entered it on more than one occasion. He had attempted to have the victim leave with him, and when she had resisted, or when other family members had instructed him to leave, he had threatened "to kill somebody,” brandishing a pistol to substantiate his threats. The last incident occurred around 5 a.m.; the appellant was told to leave or the police would be called, and again he threatened "to kill somebody.” Within two or three minutes thereafter, a shot was fired through a *734window of the home and the victim was struck in the back. The jury was changed that it must rule out every reasonable hypothesis to explain this evidence, save that of guilt of the appellant. The jury was authorized to conclude from all the circumstances that the only reasonable origin of the gunshot was the appellant.
Submitted September 19, 1977
Decided November 4, 1977.
Harrison, Jolles, Miller &Bush, Howard S. Bush, for appellant.
Richard E. Allen, District Attorney, Gayle B. Hamrick, Assistant District Attorney, for appellee.

Judgment affirmed.


Bell, C. J., and McMurray, J., concur.